Citation Nr: 1045359	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for entitlement to service connection for coronary 
artery disease, to include as secondary to in-service herbicide 
exposure or to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from April 1961 to October 
1981.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the September 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis section, 
new and material evidence has been submitted to reopen the claim 
of entitlement to service connection for coronary artery disease.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. §1116, the Department of Veterans Affairs (VA) 
issued regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  On November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay action 
on all claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  Accordingly, and pursuant to the Secretary's 
directive, the Board stayed the current appeal.  

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease to the list of diseases 
associated with exposure to certain herbicide agents.  The Board 
notes that in this case the Veteran's personnel records reflect 
that he served in the Republic of Vietnam, and medical records 
reflect that the Veteran has been diagnosed with coronary artery 
disease, which is considered an ischemic heart disease.  See 
September 2006 VA Examination report.  The intended effect of 
this amendment is to establish presumptive service connection for 
these diseases based on herbicide exposure.  The implementation 
of this rule was subject to the provisions of the Congressional 
Review Act (CRA), which provided for a sixty day waiting period 
prior to implementation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims is lifted 
effective October 30, 2010.  Thus, the Board will proceed to 
adjudicate the current appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An unappealed December 2005 rating action confirmed prior 
denials of service connection for a heart condition, on the basis 
that there was no etiological connection between the Veteran's 
heart condition and his period of service.  

3.  Evidence added to the record since the last final decision in 
December 2005 denial relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant of 
the evidence of record at the time of that decision, and raises a 
reasonable possibility of substantiating the claim.

4.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is, therefore, presumed to have been exposed to 
certain herbicide agents, including Agent Orange, during such 
service.  

5.  The Veteran has a diagnosis of coronary artery disease and 
has therefore been shown to have an ischemic heart disease that 
presumed to be the result of his conceded in-service herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The December 2005 decision that denied the Veteran's claim to 
reopen his previously denied claim for service connection is 
final.  38 U.S.C.A. § 7105(b),(c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.201, 20.302, 20.1103 (2010).  

2.  As new and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
coronary artery disease, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  

3.  Resolving reasonable doubt in favor of the Veteran, coronary 
artery disease is presumed to be due to his conceded in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen a claim for 
service connection for his heart condition.  VCAA specifically 
provided that nothing in amended section 5103A, pertaining to the 
duty to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  

In the decision below, however, the Board will be reopening the 
Veteran's previously denied claim for service connection for a 
heart condition.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm or 
prejudice to the Veteran has resulted.  The Board thus concludes 
that the provisions of the VCAA and the current laws and 
regulations as they pertain to new and material evidence have 
been complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that it 
did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

With regard to the merits of the Veteran's service connection 
claim, the Board has considered the legislation regarding VA's 
duty to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the underlying issue 
of entitlement to service connection for coronary artery disease, 
no further discussion of the VCAA is required with respect to 
this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

New and Material Evidence

The Veteran first filed a claim in May 1988 seeking entitlement 
to service connection for a heart condition, as well as service 
connection for a lower back pain, a leg condition, arthritis and 
gout.  In its October 1988 rating decision, the RO granted 
service connection for the Veteran's lower back condition, but 
denied the same for his heart condition, maintaining that there 
was no basis for attributing the Veteran's heart condition to the 
Veteran's period of service.

In October 1990, the Veteran filed an application to reopen a 
claim of service connection for his heart condition.  In a 
February 1991 rating decision, the RO denied the Veteran's 
attempt to reopen the previously denied claim, finding that he 
had not submitted new and material evidence.  

In a March 2003 letter the Veteran again sought to reopen his 
claim for service connection for his heart condition.  In an 
August 2003 rating decision, the RO upheld the previous rating 
decisions, denying the Veteran's petition to reopen because the 
evidence submitted was not new and material.  

In a July 2005 statement, the Veteran again sought to reopen the 
claim of service connection for his heart condition.  The RO 
denied the Veteran's claim in its December 2005 rating decision, 
finding that no new and material evidence had been submitted.  
The Veteran did not appeal this decision, and it became final.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c).  

During the current appeal, the Veteran has asserted various 
theories of entitlement to service connection for a 
cardiovascular disorder.  Specifically, in his January 2006 
claim, he expressed his desire to seek service connection for his 
heart condition as secondary to his service connected low back 
disability.  In his October 2006 Statement in Support of Claim, 
he claimed entitlement to service connection for his heart 
condition as a long term residual effect of being struck by 
lightning in service.  In June 2008, he sought to reopen his 
claim of service connection for his heart condition as secondary 
to his service-connected PTSD, for which he was granted service 
connection in April 2008.  

In any event, however, the Court has held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, although the Veteran has raised several 
theories regarding causation, his previously denied claim for 
service connection for a cardiovascular disorder cannot be 
reopened absent VA's receipt of new and material evidence.  

While it appears that the RO did not reopen the Veteran's claim 
for service connection for his coronary artery disease, the Board 
is not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using 
the guidelines discussed below, the Board finds that the Veteran 
has submitted new and material evidence.  Accordingly, the claim 
concerning entitlement to service connection for his coronary 
artery disease will be reopened.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence or record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In determining whether the evidence is new 
and material, the credibility of the newly presented evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board is required to give consideration to all of the 
evidence received since the December 2005 decision in light of 
the totality of the record.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

In its December 2005 decision, the RO confirmed the prior denials 
of the Veteran's claim for service connection for his heart 
condition.  In the December 2005 decision, the RO stated that the 
Veteran had not presented new and material evidence to show that 
his heart condition was the result of service related causes.  

The additional evidence submitted since the December 2005 
decision includes a VA examination report and several private 
medical opinions.  The Veteran has also submitted numerous 
medical articles found on the Internet which discuss the 
ramifications of lightning strikes on people and connect 
lightning strikes to subsequent health complications, including 
heart damage.  After filing his January 2006 claim in which the 
Veteran sought service connection for his heart condition as 
secondary to his lower back pain, he submitted a private opinion 
from his private doctor also dated in January 2006.  In the 
report, his physician stated that the Veteran was a patient of 
his and that in his opinion, "it is at least as likely as not 
that the lower back problem, coupled with the lightening strike 
which [Veteran] has sustained, could have played a part in 
[Veteran's] heart condition, which has resulted in coronary 
artery disease and coronary artery bypass grafting." 

A request was initiated in August 2006 to have the Veteran 
examined at a local VA hospital.  The request specifically asked 
the examiner to determine if the Veteran suffered from a heart 
condition, and if so, whether the heart condition was secondary 
to his service-connected low back pain.  A VA examination was 
conducted in September 2006 wherein the Veteran was diagnosed 
with coronary artery disease (CAD).  The examination report also 
reflects that the Veteran underwent a coronary artery bypass 
graft procedure in 1987.  The examiner noted that the 
"cardiomediastinal silhouette is within normal limits" and that 
the "aorta is tortuous."  In discussing whether the Veteran's 
diagnosis was specifically related to his service connected lower 
back condition, the examiner opined that he did not think the two 
were related.  He further stated that he believed the Veteran's 
CAD was due to his genetics, hyperlipidemia, obesity, age and 
elevated cholesterol.  

In October 2006, the Veteran asserted that his coronary artery 
disease is a direct result of being struck by lightning in 
service.  Included with this statement were copies of service 
treatment records which reflect that the Veteran was seen at sick 
call in July 1981 in which he reported that he thought he had 
been "jolted by a bolt of lightning" and was experiencing 
"ringing in [his] ears."  The Veteran also submitted numerous 
medical articles from the Internet which related lightning to 
subsequent health complications, including cardiac difficulties.  
Additionally, the Veteran submitted a February 2007 private 
medical opinion in which his physician stated that based on his 
limited level of experience with electrocution injury and 
lightning strike sequelae in patients, he believed that many 
medical problems, including joint disorders, heart arrythmias, 
and atherosclerosis can be related to such events.  He further 
opined that "the lightning strike coupled with [the Veteran's] 
low back condition was at least as likely as not to have caused 
[the Veteran's] heart condition."

In June 2008, when he asserted that service connection for his 
coronary artery disease was secondary to his PTSD, he submitted 
another letter dated in June 2008 from his private physician.  In 
the letter, the examiner opined that "it is as likely as not 
that PTSD contributed to [the Veteran's] heart condition."  He 
specifically based his opinion on the fact that the Veteran had 
been diagnosed with PTSD, that stress is a significant risk 
factor for atherosclerotic heart disease, and that the Veteran 
had undergone coronary artery bypass grafting.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  See 38 C.F.R. § 
3.156(a)(2010).  For evidence to be considered material, it must 
be evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
See id.  

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the December 2005 decision and 
finds that the January 2006 private opinion, the medical articles 
from the Internet coupled with the February 2007 private opinion, 
and the June 2008 private opinion, are certainly new, in that 
they were not previously of record.  With regard to whether the 
evidence is material, the Board finds that the evidence relates 
to an unestablished fact necessary to substantiate the claim.  As 
previously discussed, the RO denied the Veteran's attempt to 
reopen his previously denied claim in the December 2005 rating 
decision based on the rationale that he had not provided a 
medical nexus relating his heart condition to service.  The three 
private medical opinions, combined with the medical journal 
articles the Veteran submitted, do provide a possible etiological 
link between the Veteran's coronary artery disease and the 
disabilities and injuries he alleges have caused such condition.  

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sack v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a plausible 
causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 
(1999).  

In this case, the medical text evidence submitted by the Veteran 
is accompanied by a medical opinion by a medical professional 
supporting his claim.  For this reason, the Board must find that 
the medical text evidence submitted by the Veteran does contain 
the necessary specificity to constitute competent evidence of the 
claimed medical nexus. See Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, the Board 
concludes that new and material evidence has been presented to 
reopen the Veteran's claim for his coronary artery disease.  

Service Connection - Coronary Artery Disease

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

Section 3.307(d)(6) also provides that a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

If a Veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(d) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

As previously discussed in the Introduction, on August 31, 2010, 
VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and 
other chronic B-cell leukemias, Parkinson's disease, and ischemic 
heart disease to the list of diseases associated with exposure to 
certain herbicide agents.  The intended effect of this amendment 
is to establish presumptive service connection for these diseases 
based on herbicide exposure.  This final rule was published in 
the Federal Register.  75 Fed. Reg. 53, 202 (August 31, 2010).  

For the purposes of §3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
Veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a Veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for coronary artery 
disease.  The Veteran's service personnel records indicate that 
he served in the Republic of Vietnam from February 1967 to 
January 1968.  Indeed, this DD form 214 reflects that he was 
awarded the Vietnam Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Gallantry Cross with Palm.  As such, the Veteran 
served in the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during such service to 
certain herbicide agents, including Agent Orange.  

The Veteran's private and VA treatment records reflect his 
diagnosis of coronary artery disease.  During his September 2006 
VA examination, the examiner noted that the Veteran had a history 
of myocardial infarction and required continuous medication.  The 
Veteran reported a history of dyspnea during mild exertion and 
findings from his stress test revealed that he was able to endure 
physical activity at the level no greater than five metabolic 
equivalent of task (METs).  After interviewing the Veteran 
regarding his medical history, reviewing his medical records and 
claims file, and conducting a thorough physical examination, the 
examiner diagnosed the Veteran with coronary artery disease.  It 
was noted that the Veteran's CAD prevented him from being able to 
exercise, or participate in recreational activities, and severely 
affected his ability to fulfill his chores.  

VA has interpreted ischemic heart disease to encompass any 
atherosclerotic heart disease resulting in clinically significant 
ischemia or requiring coronary revascularization.  This includes 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina.  
See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Since VA has amended 
section 3.309(e) to include ischemic heart disease as one of the 
disorders for which a presumption based on herbicide exposure is 
warranted, 75 Fed. Reg. 53,202 (Aug. 31, 2010) (to be codified at 
38 C.F.R. pt. 3), the Board therefore finds that the Veteran is 
entitled to service connection for coronary artery disease on the 
presumptive basis of herbicide exposure.  

The Board notes that there is no medical evidence showing 
otherwise.  The Board also observes that the Court has cautioned 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake further 
development if the purpose was to obtain evidence against an 
appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003).  Indeed, further development regarding the Veteran's 
contentions concerning whether he is entitled to service 
connection for coronary artery disease, either as secondary to 
his service-connected disabilities, or as a residual effect of 
being struck by lightning in service, is no longer necessary 
because the Board finds that the Veteran is entitled to service 
connection for coronary artery disease on the presumptive basis 
of herbicide exposure.  

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor.  Accordingly, the Board 
concludes that service connection for coronary artery disease is 
warranted.  






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for coronary artery disease is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


